smug is epqo- internal_revenue_service department of the treasury washington dc q14 contact person telephone number in reference ta date jan ' dear sir or madam this is requesting advance approval of your amended grant procedures in reference to your letter of october we originally approved your grant procedures in a letter dated date under your amended grant-making procedures your current scholarship program will be separated into two distinct programs one for children of the employees of subsidiaries who work at locations within h and one for children of the employees of b and its wholly owned subsidiaries who work at locations within i b and its wholly owned c program d program the the children of active full-time employees of b and its wholly owned subsidiaries who are employed at locations within h are eligible to participate in the c program an applicant must be a secondary school senior graduating during the current academic year and entering college in the summer or fall of the following year junior in good standing at university during subsequent years including appointments to g the c program in any year will not exceed percent of the number of employees’ children who are applicants for such grants and winners may hold other scholarships an accredited four-year college or persons who are winners are not eligible to reapply the number of grants awarded under or a freshman sophomore or are considered by the are eligible a sees ane aay selection committee in selecting the recipients of grants in that year successful applicants will be selected by f or such other f or such other independent selection outside independent nonprofit_educational_organization as selected by you organization will evaluate records extracurricular activities test scores and outstanding talents and achievements selected participants each year and you will award priority scholarships to selected participants up number of scholarships f will prepare a prioritized list of in order of applicants based on overall academic to the maximum the scholarship award will consist of a one-time grant of checks will be payable to the student dollar_figure payable upon receipt of the winner's verification of registration at intent prior to the start of the school year an accredited college or university and a signed letter of the grant is while f will be responsible for the general administration of the c program you will monitor all reports from f and other aspects of the program to assure compliance with the program's purpose and procedures a result of the termination of there is scholarship recipients to apply for employment with you or b and recipients are free to choose their own course of study without influence from you or b no commitment intention or requirement to induce grants are not subject_to termination as a parent’s employment with b children of active full-time employees of b and its wholly owned subsidiaries who are employed at locations within i are eligible to participate in the d program an applicant must be a secondary school senior graduating during the current academic year and entering college in the summer or fall of the following academic year or a freshman sophomore or junior in good standing at college or university to reapply during subsequent years scholarships in any year will not exceed percent of the number of employees’ children who such grants and selecting the recipients of grants in that year the number of grants awarded under the d program persons who are winners are not eligible are considered by the selection committee in an accredited four-year winners may hold other are applicants for are eligible successful applicants will be selected by f or such other outside independent nonprofit_educational_organization as selected by you organization will evaluate applicants based on overall academic or such other independent selection f a n o s o records extracurricular activities test scores and outstanding talents and achievements selected participants each year up to the maximum number of scholarships f will prepare a prioritized list of the scholarship award will consist of a one-time grant of the scholarship will be issued on the student‘s behalf dollar_figure to the college or university at which the student is registered to attend you have received verification that the student is registered at an accredited college or university no scholarship will be issued however until f or while f will be responsible for the general administration of the d program you will monitor all reports from f and other aspects of the program to assure compliance with the program's purpose and procedures a result of the termination of there is scholarship recipients to apply for employment with you or b and recipients are free to choose their own course of study without influence from you or b no commitment intention or requirement to induce grants are not subject_to termination as a parent’s employment with b in both the c and d programs scholarships will not be used a means of inducement to recruit employees for b nor will a as grant be terminated if the employee leaves the company scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 b a ii the recipient will not be restricted in his her course of study information on applications received and grants made which will enable you to maintain the records required by rev c b you will ensure compliance with the percentage tests under section dollar_figure of rev with respect to your other scholarship programs available to the same individuals proc in the aggregate f will supply statistical of the code proc sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 g means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides that sec_4945 objective and nondiscriminatory basis pursuant to approved in advance by the secretary if shall not apply to an individual grant awarded on an a procedure is demonstrated to it the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code to be used for study at an and is a ii of rev proc c b sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code through dollar_figure set forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code provides that a private_foundation which makes scholarship awards to children of employees of themselves will meet this test if of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a company or to the employees it limits these grants to a current_year sections dollar_figure section dollar_figure the information provided indicates that your amended scholarship program and the procedures under which it conducted will not differ materially from your original program approved in the letter dated date is therefore based upon the information submitted and assuming your amended program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your c and d programs for the awarding of scholarship grants comply with the requirements of sec_4945 expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 da exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 and as such are eligible for the of the code of the code of the code thus this ruling is conditioned on the understanding that there is based is further conditioned on the understanding that no grants will be no material changes in the facts upon which it it will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your scholarship program as outlined above before og d c we you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bervetet vv ba0k gerald v sack chief exempt_organizations technical branch
